As filed with the Securities and Exchange Commission on December 30, 2014 1933 Act File No. 333-184477 1940 Act File No. 811-22761 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 23 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 25 x (Check appropriate box or boxes.) STONE RIDGE TRUST (Exact Name of Registrant as Specified in Charter) 405 Lexington Avenue, 55th Floor New York, New York 10174 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: 855-609-3680 Stone Ridge Trust 405 Lexington Avenue, 55th Floor New York, New York 10147 (Name and Address of Agent for Service) Copies of Communication To: Elizabeth J. Reza Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199 It is proposed that this filing will become effective(check appropriate box): o immediately upon filing pursuant to paragraph (b) o on(date) pursuant to paragraph (b) x 60days after filing pursuant to paragraph (a)(1) o on(date) pursuant to paragraph (a)(1) o 75days after filing pursuant to paragraph (a)(2) o on(date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Prospectus February [28], 2015 STONE RIDGE ASSET MANAGEMENT LLC Two Funds for Long-Term Investors Seeking to Invest in Reinsurance-Related Securities: Stone Ridge Reinsurance Risk Premium Fund Share Class Ticker Symbol Class I SREIX Class M SREMX Stone Ridge High Yield Reinsurance Risk Premium Fund Share Class Ticker Symbol Class I SHRIX Class M
